DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


General Remarks:
-Claims 1, 9, and 17 are independent
-claims 1, 3-4, 6—8, and 17-23 are allowed
-claims 9, 12-13, and 15-16 are rejected
-claim 11 is objected
-Application claims priority date of 07/13/2016
-claims 2, 5, 10 and 14 are cancelled

Response to Arguments
Applicant’s arguments, filed 12/08/2020, with respect to the rejection(s) of claim(s) 9 under the combination of prior arts  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang3 (US pg. 20140229944).



Allowable Subject Matter
-claims 1, 3-4, 6-8, and 17-23 are allowed.
-Claim 9 would be allowable if claim 11 is rolled into claim 9. Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 12-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang3 (US pg. 20140229944), further in view of McGrath (US pg. no. 20140075432), further in view of Wang2 (US pg. no. 20150200--912).	
Regarding claim 9.    Wang3 discloses a method, comprising:
	generating a label for the container, wherein the label is unique to the container and is associated with the IP address of the container ([0005] discloses a VM identifier (container) associated with the VM comprising a globally unique VM name (unique label)and a current VM address (corresponds to  associated with IP address of the container) associated with the first server; [0035] discloses Network 700 may be a name-based network routing that maintains a data flow table comprising an entity profile for 
	storing the label and the IP address of the container within a control plane of the data center ([0035-0036] discloses Network 700 may be a name-based data routing network that maintains a data flow table comprising an entity profile for each named entity within the network (e.g. a VM) in a centralized location (control plane). Each entity profile may comprise an entity identifier (e.g. an IP/MAC address) and a location identifier (label); [0022] discloses a VM mobility manager (VMMM)(control plane) may be coupled to the DC network gateway and may manage the booking (registering and storing) and handovers of VMs associated with servers within the DC network domain) and at the first node ([0006] discloses VM proxy (on first node hosting VM) in communication with the hypervisor (the first node) and configured to receive a mobility message from the hypervisor comprising a first VM service profile, wherein the first VM service profile comprises a VM identifier associated with a first VM (stored VM identifier information at the first node)… wherein the VM identifier comprises a globally unique first VM name (unique label) and a current first VM address (VM IP address) associated with the server; fig. 8 820, first node), wherein the control plane is operable to store a plurality of labels from a plurality of containers executing on the plurality of nodes in the data center ([0035] discloses Network 700 may be a name-based network routing that maintains a data flow table comprising an entity profile for each named entity within the network (e.g. a VM) in a centralized location (control plane). Each entity profile may comprise an entity identifier (e.g. an IP/MAC address) and a location identifier (label); [0022] discloses a VM mobility  and the first node is operable to store a plurality of labels from a plurality of containers executing on the first node ([0006] discloses VM proxy (on first device) in communication with the hypervisor and configured to receive a mobility message from the hypervisor comprising a first VM service profile, wherein the first VM service profile comprises a VM identifier associated with a first VM (stored VM identifier information at the first node)… wherein the VM identifier comprises a globally unique first VM name (label) and a current first VM address associated with the server; [0022] discloses A globally unique VM identifier (IP and/or MAC). The hypervisor and the VM proxy are operable to store identifier information of the VMs in the host);
	moving the container from the first node to a second node in the plurality of nodes, while using the label to preserve the IP address of the container assigned at the first node ([0035-0036] discloses Network 700 may be a name-based data routing network that maintains a data flow table comprising an entity profile for each named entity within the network (e.g. a VM) in a centralized location. Each entity profile may comprise an entity identifier (e.g. an IP/MAC address) and a location identifier (label); [0036] In an embodiment, the VM hosted by source server 710 may be established for migration to destination server 720 while serving a remote client. Since network 700 may use the 
Wang3 does not explicitly disclose: 
assigning an Internet Protocol (IP) address to a container at a first node in a plurality of nodes of a data center, wherein the container is operable to execute an application on the first node;
However, in the same field of endeavor, McGrath discloses assigning an Internet Protocol (IP) address to a container at a first node in a plurality of nodes of a data center, wherein the container is operable to execute an application on the first node ([0058] 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Wang3 with McGrath, The modification would allow generating containers on a node based on need. The modification would allow a virtual computing system that would be initialized based on need as a result enabling scalable network based on need.
But the combination does not explicitly disclose:
	generating a label that includes a container identifier and a specification for the container… and the specification identifies network associated with the container and a service provided by the container;
	However, in the same field of endeavor, Wang2 discloses generating a label ([0021] discloses "ACME-VM-1”) that includes a container identifier ([0021] discloses VM-1) and a specification  ([0021] discloses ACME) for the container… and the specification identifies network associated with the container and a service provided by the container ([0021] Also stored by data appliance 102 is a repository of mappings (144) between the unique device identifiers and the IP address of the devices.  The mappings can be stored in a variety of forms, such as in a database or as a set of one or more flat files.  One example of a mapping is: "ACME-VM-1::10.0.0.1" indicating that the IP address of the device having a unique identifier of  "ACME-VM-1" (i.e., virtual machine 110) is "10.0.0.1". ACME corresponds to the name of the corporation (network type) providing specific service as a VM).

Regarding claim 12.    The combination discloses method of claim 9.
	McGrath discloses, wherein the control plane includes a local controller associated with the first node ([0042] discloses each node 232 also includes a server orchestration system agent 310 (local control plane) configured to track and collect information about the node 232 and to perform actions on the node 232; fig. 3, server orchestration system agent 310) and a central controller associated with the data center (fig. 3, server orchestration system 226 (central controller); [0042]).
Regarding claim 13.    The method of claim 12, further comprising:
Wang3 discloses communicating, using the label assigned to the container, messages between the local controller associated with the first node and the central controller ([0036] discloses since network 700 may use the location identifier of an entity for inter/intra-domain routing purposes, the entity identifier (IP/MAC) may remain unchanged (preserving IP address) during migration of the VM to provide client service continuity).
Regarding claim 16.    The combination discloses the method of claim 9.
All other limitations of claim 16 are similar with the limitation of claim 8 and it is rejected based on the rejection of claim 8.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang3 (US pg. 20140229944), McGrath (US pg. no. 20140075432), and, Wang2 (US pg. no. 20150200912), further in view of Riewrangboonya (US pg. no. 20150312097).
Regarding claim 15.    The combination method of claim 9.
But, the combination does not explicitly disclose wherein the label includes a unique container identifier and the unique container identifier uniquely identifies the container within an availability zone that includes a portion of the nodes in the data center;	However, in the same field of endeavor, Riewrangboonya Discloses wherein the unique container identifier uniquely identifies the container within an availability zone that includes a portion of the nodes of the data center ([0137] discloses a location of each of the plurality of independent server nodes (containers) based on the unique identifier of each of the plurality of independent server nodes. For example, based on the correlation, as described herein, server node 910 is located at location 1 (availability zone), server node 912 is located at location 2, server node 914 is located at location 3, and server node 916 is located at location 4. 910 and 912 corresponds to a portion of the nodes of datacenter);
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Riewrangboonya. The modification would allow managing server (container) .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MESSERET F GEBRE/Examiner, Art Unit 2445     
                                                                                                                                                                                                   /OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        03/16/2021